

115 HR 6925 IH: Sexual Harassment Awareness and Prevention Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6925IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Ms. Velázquez introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require reporting by the Secretary of Housing and Urban Development and the Comptroller General
			 of the United States regarding sexual harassment in Federal housing
			 assistance programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sexual Harassment Awareness and Prevention Act of 2018. 2.HUD reports on sexual harassmentThe Secretary of Housing and Urban Development shall include in the annual report required under section 809(e)(6) of the Fair Housing Act (42 U.S.C. 3608(e)(6)) the following information for the year involved:
 (1)The total number of complaints regarding harassment on the basis of sex (as defined under the regulations of the Secretary implementing such Act) that were received by the Department of Housing and Urban Development and handled under part 100 of the Secretary’s regulations (24 C.F.R. Part 100), disaggregated with respect to both number and percentage, by gender, race, familial status, persons with disabilities, and persons who are elderly.
 (2)The number and percentage of the total number of complaints referred to in paragraph (1) that were made by tenants of, and applicants for programs for, covered housing, disaggregated by the program for assistance for the covered housing.
 (3)For each State, the number and percentage of the total number of complaints referred to in paragraph (1) that were made by residents of such State.
 (4)The number and percentage of the total number of complaints referred to in paragraph (1) that alleged that the complainant was retaliated against after reporting the alleged sexual harassment and, of such number, the number and percentage that alleged that the complainant was retaliatorily evicted.
 (5)The status of the complaints referred to in paragraph (1), including a detailed description of the resolutions and remedies provided and, for complaints that were administratively closed, of the reasons for such closures.
 (6)The number and percentage of the total number of complaints referred to in paragraph (1) that were handled by State or local agencies assisted under the Fair Housing Assistance Program authorized under sections 810 and 817 of the Fair Housing Act (42 U.S.C. 3610, 3616).
 (7)The number and percentage of the total number of complaints regarding harassment on the basis of sex that were referred to the Department of Justice by the Department of Housing and Urban Development and the number and percentage of such total number of complaints handled by the Department of Justice that were not referred by the Department of Housing and Urban Development.
			3.GAO report on sexual harassment
 (a)Review and analysisThe Comptroller General of the United States shall conduct a review and analysis of the monitoring and enforcement by the Department of Housing and Urban Development, the Department of Agriculture, the Department of the Treasury, and the Department of Justice, of compliance with the prohibitions under the Fair Housing Act (42 U.S.C. 3601 et seq.) and applicable regulations regarding harassment on the basis of sex, which shall include—
 (1)identifying and determining the effectiveness of— (A)any mechanisms used by the Department of Housing and Urban Development, and all relevant program offices of the Department, including the Office of Public and Indian Housing and the Office of Community Planning and Development, to identify the extent to which applicants for or participants in programs for covered housing are being subjected to such harassment;
 (B)any actions that the Department of Housing and Urban Development, the Department of Agriculture, the Department of the Treasury, and the Department of Justice, including all relevant program offices within such agencies, are taking in response to complaints by such applicants and participants regarding such harassment to prevent such harassment in the future; and
 (C)any policies and resources, of the Department of Housing and Urban Development, the Department of Agriculture, the Department of the Treasury, the Department of Justice, including all relevant program offices within such agencies, and public housing agencies, that are currently in effect or are currently available, respectively, to serve applicants for or participants in programs for covered housing who are victims of sexual harassment; and
 (2)determining whether there are differences in the methods by which State and local agencies assisted under the Fair Housing Assistance Program handle claims regarding harassment on the basis of sex and whether such differences yield different results for similar claims.
 (b)ReportNot later than the expiration of the 18-month period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Congress a report regarding the review and analysis conducted pursuant to subsection (a), which shall include assessments of the effectiveness of the mechanisms and actions referred to in paragraphs (1) and (2), respectively, of subsection (a) and recommendations for additional actions, as appropriate, to better monitor and enforce compliance with the prohibitions under the Fair Housing Act and applicable regulations regarding harassment on the basis of sex.
			4.Interagency task force
 (a)EstablishmentEffective upon the submission to the Congress of the report under section 3(b), there is established an Interagency Task Force on Enforcement of Prohibitions Against Sexual Harassment Under the Fair Housing Act.
 (b)MembershipThe Task Force shall consist of the following members or their designees: (1)The Secretary of Housing and Urban Development.
 (2)The Secretary of Agriculture. (3)The Secretary of the Treasury.
 (4)The Secretary of Veterans Affairs. (5)The Attorney General.
 (c)ChairpersonThe Chairperson of the Task Force shall be the Secretary of Housing and Urban Development. (d)ResponsibilitiesThe Task Force shall be responsible for implementing the recommendations made in the report submitted to the Congress under section 3(b) and for addressing ongoing issues with respect to monitoring and enforcement by the Department of Housing and Urban Development, the Department of Agriculture, the Department of the Treasury, and the Department of Justice, of compliance with the prohibitions under the Fair Housing Act (42 U.S.C. 3601 et seq.) and applicable regulations regarding harassment on the basis of sex.
 (e)ConsultationThe Task Force shall consult with tenants of covered housing (including tenant organizations, such as resident advisory boards and resident councils), tenant advocates, anti-sexual violence advocacy organizations, and fair housing organizations to solicit feedback on implementation of the recommendations made in the report submitted to the Congress under section 3(b) and other Task Force activities.
 (f)MeetingsThe Task Force shall initially convene not later than the expiration of the 30-day period beginning upon its establishment under subsection (a) and shall meet not less often than once each year thereafter.
 5.Covered housingFor purposes of this Act, the term covered housing means— (1)housing assisted under the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), including the direct loans program under such section 202 as in effect before the enactment of the Cranston-Gonzalez National Affordable Housing Act (Public Law 101–625; November 28, 1990);
 (2)housing assisted under the program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
 (3)housing assisted under the program for housing opportunities for people with AIDS/HIV under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);
 (4)housing assisted under any of the programs under subtitles B through F of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.);
 (5)housing assisted under the HOME Investments Partnerships program under subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.);
 (6)housing assisted under the rent supplement program under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);
 (7)housing financed by a loan or mortgage that is insured under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3)) that bears interest at a rate determined under the proviso of paragraph (5) of such section 221(d);
 (8)housing insured, assisted, or held by the Secretary or a State or State agency under the multifamily rental assistance program under section 236 of the National Housing Act (12 U.S.C. 1715z–1);
 (9)public housing assisted under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);
 (10)a dwelling unit assisted under the Housing Choice Voucher program for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o));
 (11)housing assisted with project-based rental assistance provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);
 (12)housing assisted with funds from the Housing Trust Fund as established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568);
 (13)housing assisted under any of the rural housing assistance programs under section 514, 515, 516, 533, 538, or 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, 1490p–2, 1490r);
 (14)any housing project for which equity is provided through any low-income housing tax credit pursuant to section 42 of the Internal Revenue Code of 1986 (26 U.S.C. 42);
 (15)housing assisted under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code (38 U.S.C. 2011 et seq.);
 (16)housing and facilities assisted under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code;
 (17)permanent housing for which assistance is provided under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code; and
 (18)housing assisted under such other Federal housing programs, and federally subsidized dwelling units providing affordable housing to low-income persons by means of restricted rents or rental assistance, as may be identified for purposes of this section by the appropriate agency.
			